DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al PG PUB 2022/0217789.
Re Claims 1 and 8, LEE et al teaches a UE (a processor, a memory with computer executable program) in 2-step RA, a transmission of Msg A which includes LBT for the PRACH preamble and LBT on the PUSCH (a payload including C-RNTI MAC CCE) [0296 0277-0278] wherein based on UE successfully performs the LBT on both the preamble and the PUSCH payload, the UE monitors a PDCCH candidates for a RAR (first) identified by Msg B (a message B) in the RAR window [292 301-302 0381 also See figures 18 and 19].   LEE et al also teaches that the LBT failure can occur for the Msg A PRACH preamble or Msg A PUSCH, the UE may not successfully transmit the Msg A.  One skilled in the art would have been motivated to have determined that the LBT for PUSCH is successful to enable a reliable Msg A reception at the BS.  In so doing, the UE would have monitored by a second RAR identified by the C-RNTI in the RAR window to complete the 2-step RA procedure.  Therefore, it would have been obvious to one skilled in the art to have determined the successful of both PRACH preamble and the PUSCH payload to enable reliable Msg A reception at the BS.
Re Claims 2, 3, 9, 10, LEE et al teaches the UE can determine to monitor for the PDCCH candidate after determining the second LBT procedure is successful to conserve battery life and not continuously monitoring for the PDCCH candidates.
Re Claims 5, 12, LEE et al teaches the 2-step RA procedure supports the UE in a connected state [0389].
Re Claims 6, 13, LEE et al teaches upon receipt of the RACH preamble, the UE monitoring for the PDCCH for a DCI format [0340] with a CRC masked/scrambled by a C-RNTI [0277-0278] wherein the PDCCH is monitored after successful LBT procedure.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al PG PUB 2022/0217789 in view of Cirik et al PG PUB 2021/0100031.
Re Claims 4 and 11, LEE et al fails to explicitly teach “…receives an LBT failure indication from a lower layer.”.  However, Cirik et al teaches a PHY layer (lower layer) of the UE may send an LBT failure indication to a MAC layer of the UE [0295].   One skilled in the art would have been motivated to have included the PHY and MAC layer of the UE in the UE of LEE et al to enable LBT failure indication.  In so doing, the LEE et al would have enable LBT failure detection and recovery at the UE.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 7 and 14, prior art fails to teach TB for the PUSCH occasion for the transmitting the payload is the CRC bits scrambled by the MSGB-RNTI as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472